Citation Nr: 0820476	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran had active service from November 1976 to October 
1980, from April 1984 to December 1985 and from March 2003 
until June 2004.  

Initially, it is noted that the veteran is currently service-
connected for tinnitus with a rating of 10 percent, effective 
June 11, 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the RO which 
granted service-connection for both the veteran's claims for 
bilateral sensorineural hearing loss and tinnitus.  The 
veteran's hearing loss was given a noncompensable rating, 
effective June 11, 2004, which is the day after the veteran 
was separated from service.  A timely appeal to the rating 
ensued.

In a travel board hearing before the undersigned Veterans Law 
Judge in March 2008, the veteran submitted testimony as to 
his bilateral sensorineural hearing loss claim.  A transcript 
of the March 2008 hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Initially, it is noted that the veteran's last audiological 
examination was in August 2004.  That examination was given 
in Atlanta, Georgia and is of record.

In the veteran's March 2008 hearing before the undersigned 
Veterans Law Judge, the veteran specifically stated that his 
hearing condition had worsened since his last examination in 
August 2004.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2007).

Also in his hearing, the veteran stated that there was a 
second audiological examination done in the VA Medical Center 
in Augusta, Georgia in or around August 2004.  That VA 
audiological examination is not of record.  In his hearing, 
the veteran noted that he did not seek any private treatment 
for his hearing loss, and has only been seen by the VA for 
his bilateral sensorineural hearing loss.

It is noted that VA owes the veteran a duty to assist in the 
development of his claim.  This duty to assist includes a 
duty to request, until further effort is found to be futile, 
any records in the custody of VA or other federal department 
or agency.  See 38 C.F.R. § 3.159(c)(2) (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the initial evaluation claim on 
appeal, such as treatment for hearing 
problems since the most recent evidence 
dated in August 2004.  

Specifically, the AOJ should find and 
associate the already identified 
treatment records and audiological 
examination from Augusta VA Medical 
Center.  Any other relevant VA treatment 
records identified by the veteran should 
also be associated with the claims file.

After obtaining any necessary 
authorization from the veteran for the 
release any relevant private medical 
records identified should there be any, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should also send the veteran 
notice which is compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 487 (2006), as it relates to 
the veteran's initial evaluation claim on 
appeal.

3.  The AOJ should then arrange for a VA 
audiometric examination of the veteran to 
determine the current severity of the 
veteran's service-connected bilateral 
hearing loss.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Audiometric findings 
necessary to apply pertinent rating 
criteria should be made.  A report of the 
audiometric examination should be typed 
and associated with the veteran's VA 
claims folder.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claim for a compensable evaluation for 
the service-connected bilateral 
sensorineural hearing loss.  In its 
decision, the AOJ should take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  

If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



